Mohel v Gavriel Plaza, Inc. (2014 NY Slip Op 08508)





Mohel v Gavriel Plaza, Inc.


2014 NY Slip Op 08508


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


13696N 302094/10

[*1] Sanford Mohel, Plaintiff-Respondent,
vGavriel Plaza, Inc., et al., Defendants, Highland Builders Group, LLC, Defendant-Appellant. [And A Third-Party Action]


Ahmuty, Demers & McManus, Albertson (Nicholas M. Cardascia of counsel), for appellant.
Hausman & Pendzick, Harrison (Elizabeth M. Pendzick of counsel), for respondent.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered May 30, 2013, which, upon granting defendant Highland Builders Group, LLC's (Highland) motion for reargument, adhered to its prior order conditionally striking its answer and only modified the conditions, unanimously affirmed, without costs.
The record supports the motion court's conditional order striking Highland's answer if it did not comply with the stated conditions, given Highland's repeated failure to properly respond to plaintiff's notice for discovery and inspection, and its failure to produce its sole member for deposition in New York
(see Arts4All Ltd v Hancock, 54 AD3d 286 [1st Dept 2008], affd 12 NY3d 846 [2009], cert denied 559 US 905 [2010]; Cespedes v Mike & Jac Trucking Corp., 305 AD2d 222, 222-223 [1st Dept 2003]).
Plaintiff was under no obligation to consent to a deposition of Highland's member, who resided in Israel, by video conference (see CPLR 3113[d]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK